Order entered September 18, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00806-CR

                               RONNIE HEATH, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F14-53600-H

                                         ORDER
       We GRANT Official Court Reporter Crystal R. Jones’s September 16, 2014 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE